Exhibit 10.1

AVNET, INC.

Amended & Restated as of August 10, 2006

1997 Stock Option Plan

ARTICLE I

Purpose of the Plan

The 1997 Stock Option Plan (the “Plan”) is intended to advance the interests of
the Company by assisting Avnet and its Subsidiaries in attracting high caliber
persons to serve as Eligible Employees and Non-Employee Directors, and in
inducing such persons to remain as Eligible Employees and Non-Employee
Directors, by virtue of the additional incentive to promote the Company’s
success which results from the possession of options to purchase shares of
Avnet’s Common Stock.

ARTICLE II

Definitions

The following words and phrases used herein shall, unless the context otherwise
indicates, have the following meanings:

1. “Avnet” shall mean Avnet, Inc.

2. “Board of Directors” and “Director” shall mean, respectively, the Board of
Directors of Avnet and any member thereof.

3. “Committee” shall mean a committee charged with administering this Plan,
which Committee shall be appointed by the Board of Directors, shall consist of
three or more Non-Employee Directors, none of whom is eligible to be granted
Options or Stock Appreciation Rights by the Committee under this Plan, shall
have authority to grant Options and Stock Appreciation Rights hereunder to
Eligible Employees on such terms and subject to such conditions (not
inconsistent with the terms of this Plan) as such Committee shall determine, and
shall have full authority to construe this Plan, to prescribe and amend rules
and regulations relating hereto, and to make all other determinations in the
administration hereof.

4. “Company” shall mean Avnet and all its Subsidiaries.

5. “Eligible Employees” shall mean any regular full-time employee of Avnet or of
any of its Subsidiaries (including any Director who is also such a regular
full-time employee), and may include, in appropriate circumstances relating to
the granting of Options and Stock Appreciation Rights hereunder, any person who
is under consideration for employment by the Company and any person employed by
a business which is then to be acquired by Avnet. The term “Eligible Employees”
shall also include any person employed or retained by Avnet or any of its
Subsidiaries to render services as a consultant or advisor other than services
in connection with the offer or sale of securities in a capital-raising
transaction.

6. “Fair Market Value” when used with respect to a particular date, shall mean
the closing price (as reported for New York Stock Exchange Composite
Transactions) at which shares of the Stock shall have been sold on such date or,
if such date is a date for which no trading is so reported, on the next
preceding date for which trading is so reported.

7. “Non-Employee Director” shall mean a Director who is not an Eligible
Employee.

8. “Option” shall mean any option granted or held pursuant to the provisions of
this Plan.

9. “Option Agreement” shall mean the agreement evidencing any Option hereunder,
including any addendum thereto relating to Stock Appreciation Rights, which
agreement may be in any form prescribed or accepted by the Committee therefor
(in the case of an Option Agreement with an Eligible Employee), or in any form
prescribed or accepted by the Board of Directors (in the case of an Option
Agreement with a Non-Employee Director).

10. “Optionee” shall mean any person who at the time in question holds any
Option which then remains unexercised in whole or in part, has not been
surrendered for complete termination and has not expired or terminated, and
shall include any Successor Optionee.

11. “Plan” shall mean this stock option plan.

12. “Stock” shall, subject to the anti-dilution provisions set forth in
Article VIII hereof, mean the Common Stock of Avnet, as presently constituted.

13. “Stock Appreciation Right” or “SAR” shall mean any right granted under this
Plan which entitles an Optionee to receive (a) shares of Stock having a Fair
Market Value at the date of exercise of such SAR, or (b) cash in the amount of
such Fair Market Value, or (c) a combination of shares of Stock and cash equal
in the aggregate to such Fair Market Value, equivalent to all or part of the
difference between the aggregate exercise price of the portion of the related
Option which is being surrendered for termination and the Fair Market Value at
such date of the shares of Stock for which such SAR is being exercised. An SAR
may be granted by the Committee with respect to any Option simultaneously or
previously granted under this Plan to an Eligible Employee, and an SAR may be
granted by the Board of Directors with respect to any Option simultaneously or
previously granted under this Plan to a Non-Employee Director; and, when
granted, may be granted by the Committee or the Board of Directors upon such
terms and subject to such conditions as the Committee or the Board of Directors
may in its discretion prescribe or approve; provided that an SAR shall only be
exercisable by the Optionee to whom such SAR was initially granted, shall only
be exercisable during the period when Optionee is an Eligible Employee or a
Non-Employee Director and shall not be exercisable by a Successor Optionee.

14. “Subsidiary” shall mean any corporation 80% of the total combined voting
power of all classes of capital stock of which shall at the time in question be
owned by Avnet and/or any of its subsidiaries.

15. “Successor Optionee” shall mean any person whom, under the provisions of
Article V hereof, shall have acquired the right to exercise any Option by will
or the laws of descent and distribution.

ARTICLE III

Shares Reserved for the Plan

1. Subject to the anti-dilution provisions set forth in Article VIII hereof, the
maximum number of shares of Stock which may be delivered by Avnet pursuant to
the exercise of Options and/or Stock Appreciation Rights shall be 1,000,000. At
no time shall there be outstanding Options for the purchase of more than
1,000,000 shares of Stock (subject to said anti-dilution provisions) less the
aggregate of the number of shares of Stock previously delivered pursuant to the
exercise of Options and the number of shares of Stock previously covered by
Options terminated upon surrender in connection with the exercise of Stock
Appreciation Rights.

2. The shares of Stock subjected to Options and Stock Appreciation Rights may,
in the discretion of the Committee and with the consent of the Board of
Directors (in the case of Options and Stock Appreciation Rights granted to
Eligible Employees), or in the discretion of the Board of Directors (in the case
of Options and Stock Appreciation Rights granted to Non-Employee Directors),
consist of authorized but unissued shares of Stock and/or shares of Stock held
in the treasury of Avnet.

3. If any Option shall be surrendered and terminated or for any other reason
shall terminate or expire, whether in whole or in part (except for terminations
in connection with exercises of Stock Appreciation Rights), the shares of Stock
covered by such Option immediately prior to such termination or expiration shall
thereupon be added to the shares of Stock otherwise available for subjection to
Options and Stock Appreciation Rights hereunder.

ARTICLE IV

Administration of the Plan

1. This Plan shall be administered by the Committee with respect to Options and
SARs granted to Eligible Employees, and shall be administered by the Board of
Directors with respect to Options and SARs granted to Non-Employee Directors.
The Committee and the Board of Directors each shall have full power to construe
and interpret the Plan in connection with their respective administration of the
Plan, and to establish and amend rules and regulations for such respective
administration.

2. In addition to paragraph 1 of this Article IV (and without limiting the
generality thereof), the Committee shall have plenary authority (subject to the
provisions of Articles II, III, V and VI hereof) in its discretion to determine
the time or times at which Options and/or Stock Appreciation Rights shall be
granted to Eligible Employees, the Eligible Employees to whom Options and/or
Stock Appreciation Rights shall be granted and the number of shares of Stock to
be covered by each such Option and/or Stock Appreciation Right. The granting of
Options and/or Stock Appreciation Rights by the Committee shall be entirely
discretionary; the terms and conditions (not inconsistent with this Plan)
prescribed or approved for any Option Agreement with an Eligible Employee shall
similarly be within the discretion of the Committee; and nothing in this Plan
shall be deemed to give any Eligible Employee any right to receive Options
and/or Stock Appreciation Rights.

2a. In addition to paragraph 1 of this Article IV (and without limiting the
generality thereof), the Board of Directors shall have plenary authority
(subject to the provisions of Articles II, III, V and VI hereof) in its
discretion to determine the time or times at which Options and/or Stock
Appreciation Rights shall be granted to Non-Employee Directors, the Non-Employee
Directors to whom Options and/or Stock Appreciation Rights shall be granted and
the number of shares of Stock to be covered by each such Option and/or Stock
Appreciation Right; provided that the members of the Committee shall abstain
from participating in any action taken by the Board of Directors with respect to
Options and/or Stock Appreciation Rights granted or to be granted to any such
members. The granting of Options and/or Stock Appreciation Rights by the Board
of Directors shall be entirely discretionary; the terms and conditions (not
inconsistent with this Plan) prescribed or approved for any Option Agreement
with a Non-Employee Director shall similarly be within the discretion of the
Board of Directors; and nothing in this Plan shall be deemed to give any
Non-Employee Director any right to receive Options and/or Stock Appreciation
Rights.”

3. The Committee is also specifically authorized, in the event of a public
solicitation, by any person, firm or corporation other than Avnet, of tenders of
50% or more of the then outstanding Stock (known conventionally as a “tender
offer”), to accelerate exercisability of any or all Options and any or all of
the related Stock Appreciation Rights held by Optionees then employed as an
Eligible Employee, so that such Options and Stock Appreciation Rights will
immediately become exercisable in full; provided that such accelerated
exercisability shall continue in effect only until expiration, termination or
withdrawal of such “tender offer”, whereupon such Options and related Stock
Appreciation Rights will be (and continue thereafter to be) exercisable only to
the extent that they would have been exercisable if no such acceleration of
exercisability had been authorized.

3a. The Board of Directors is also specifically authorized, in the event of a
tender offer, by any person, firm or corporation other than Avnet, for 50% or
more of the then outstanding Stock, to accelerate exercisability of any or all
Options and any or all of the related Stock Appreciation Rights held by
Optionees then serving as Non-Employee Directors, so that such Options and/or
Stock Appreciation Rights will immediately become exercisable in full; provided
that such accelerated exercisability shall continue in effect only until
expiration, termination or withdrawal of such ‘tender offer,’ whereupon such
Options and related Stock Appreciation Rights will be (and continue thereafter
to be) exercisable only to the extent they would have been exercisable if no
such acceleration of exercisability had been authorized.

4. A majority of the members of the Committee (but not less than two) shall
constitute a quorum, and all acts, decisions or determinations of the Committee
shall be by majority vote of such of its members as shall be present at a
meeting duly held at which a quorum is so present. Any act, decision, or
determination of the Committee reduced to writing and signed by a majority of
its members (but not less than two) shall be fully effective as if it had been
made, taken or done by vote of such majority at a meeting duly called and held.

5. The Committee shall deliver a report to the Board of Directors with
reasonable promptness following the taking of any action(s) in the
administration of this Plan, which report shall set forth in full the action(s)
so taken. The Committee shall also file such other reports and make such other
information available as may from time to time be prescribed by the Board of
Directors.

ARTICLE V

Award and Modification of Options

1. Options may be granted by the Committee to Eligible Employees, and may be
granted by the Board of Directors to Non-Employee Directors, from time to time
in their discretion prior to November 19, 2007 or the earlier termination of the
Plan as provided in Article IX.

2. During the period when any Option granted by the Committee to an Eligible
Employee is outstanding, the Committee may, for such consideration (if any) as
may be deemed adequate by it and with the prior consent of the Optionee, modify
the terms of such Option, including the purchase price, with respect to the
unexercised portion thereof. During the period when any Option granted by the
Board of Directors to a Non-Employee Director is outstanding, the Board of
Directors may, for such consideration (if any) as may be deemed adequate by it
and with the prior consent of the Optionee, modify the terms of the Option,
including the purchase price, with respect to the unexercised portion thereof.

3. The purchase price per share of Stock upon the exercise of each Option shall
be no less than 85% of the Fair Market Value of the Stock at the date of the
granting thereof; provided, however, (i) that the purchase price per share of
Stock shall in no event be less than the par value per share of the Stock and
(ii) options whose purchase price per share on exercise is less than 100% of the
Fair Market Value at the date of the granting thereof may be granted only in
lieu of a reasonable amount of cash compensation.

4. Subject to the specific authority bestowed upon the Committee in Article IV,
paragraph 3 hereof, and to the specific authority bestowed upon the Board of
Directors in Article IV, paragraph 3a hereof, (i) no Option shall be exercisable
to any extent until the first anniversary of the date of the granting thereof,
(ii) thereafter, each Option shall be exercisable with respect to 25% of the
total number of shares of Stock subject thereto and (iii) upon each succeeding
anniversary date of the date of grant, each Option will become exercisable on a
cumulative basis with respect to an additional 25% of the shares subject
thereto. To the extent that any Option shall have become exercisable as provided
in the preceding sentence, such Option may thereafter be exercised by the
Optionee in whole at any time or in part from time to time prior to the
surrender for termination, expiration or other termination of such Option. Each
Option shall expire and cease to be exercisable after the day prior to the tenth
anniversary of the date of granting thereof.

5. The aggregate number of shares of Stock under any Option or Options granted
hereunder to any Optionee in any calendar year may not exceed 150,000.

6. No Option shall be assignable or transferable by an Optionee except in the
event of the death of such Optionee, nor shall any Option be exercisable during
the lifetime of the Optionee except by such Optionee. Subject to the provisions
of paragraph 8 below, in the event of death, while in the employ of the Company
or while a Director, of any Optionee to whom an Option was originally granted,
such option shall remain exercisable (unless such Option shall sooner be
surrendered or expire) for one year after the date of death of such original
Optionee, but only (a) by the person or persons to whom the right to exercise
such Option shall have passed by will or the laws of descent and distribution,
and (b) if and to the extent that such Option shall have been exercisable by
such original Optionee at such date of death.

7. In the event that any Eligible Employee shall cease to be employed by the
Company for any reason other than death, disability, retirement or other reasons
determined by the Committee in its sole discretion, each outstanding Option
theretofore granted to such Eligible Employee shall forthwith upon such
cessation of employment terminate and cease to be exercisable. Subject to the
provisions of paragraph 8 below, in the event that any Eligible Employee shall
cease to be employed by the Company due to disability, retirement or other
reasons determined by the Committee in its sole discretion, each outstanding
Option theretofore granted to such Eligible Employee shall remain exercisable
for three months after the date of such cessation of employment, but may be
exercised only (a) by such Eligible Employee or by the person or persons to whom
the right to exercise such Option shall have passed by will or the laws of
descent and distribution, and (b) if and to the extent that such Option was
exercisable by such Eligible Employee at such date of cessation of employment.
At the end of the aforesaid three-month period, such Option (unless it shall
sooner have been surrendered for termination or have expired) shall terminate
and cease to be exercisable.

7a. In the event that any Non-Employee Director shall cease to be a Director for
any reason other than death, disability, the normal expiration of such
Non-Employee Director’s term as a Director without re-election, or other reasons
determined by the Board of Directors in its sole discretion, each outstanding
Option theretofore granted to such Non-Employee Director shall forthwith upon
such cessation terminate and cease to be exercisable. Subject to the provisions
of paragraph 8 below, in the event that any Non-Employee Director shall cease to
be a Director due to disability, the normal expiration of such Non-Employee
Director’s term as a Director without re-election, or other reasons determined
by the Board of Directors in its sole discretion, each outstanding Option
theretofore granted to such Non-Employee Director shall remain exercisable for
such period, up to five years after the date on which the Optionee ceases to be
a Director, as the Board of Directors shall have fixed in the Option Agreement
evidencing such Options, but may be exercised only by such Non-Employee Director
or by the person or persons to whom the right to exercise such Option shall have
passed by will or the laws of descent and distribution. Such Option shall
continue to become exercisable as provided in paragraph 4 of this Article V
after the date on which the Optionee ceases to be a Director. At the end of the
aforesaid period of up to five years, such Option (unless it shall sooner have
been surrendered for termination or have expired) shall terminate and cease to
be exercisable.

8. Notwithstanding the provisions of the second sentence of paragraph 6 and the
second sentences of paragraphs 7 and 7a above, (a) no Option shall in any event
be exercisable after the day prior to the tenth anniversary of the date of the
granting thereof, and (b) any Option for which accelerated exercisability,
authorized pursuant to Article IV, paragraph 3 or 3a hereof, was in effect at
the date of the original Optionee’s death or at the date of termination of the
Optionee’s employment or membership on the Board of Directors due to disability,
retirement, cessation of membership on the Board of Directors or otherwise as
may be determined by the Committee or the Board of Directors in its sole
discretion, as the case may be, shall be subject to the proviso to Article IV,
paragraph 3 or 3a.

ARTICLE VI

Stock Appreciation Rights

1. Stock Appreciation Rights may be granted to Eligible Employees in the
discretion of the Committee and to Non-Employee Directors in the discretion of
the Board of Directors, upon such terms and conditions as the Committee or the
Board of Directors may prescribe. Each SAR shall be granted in connection with
and shall relate to all or part of a specific Option simultaneously or
previously granted under the Plan. In the discretion of the Committee or the
Board of Directors, an SAR may be granted at any time prior to the exercise,
expiration or termination of the Option related thereto, and may be modified at
any time the related Option is modified.

2. Upon exercise of a Stock Appreciation Right, the Optionee shall be entitled
to receive (a) shares of Stock having a Fair Market Value at the date of
exercise, or (b) cash in the amount of such Fair Market Value, or (c) a
combination of shares of Stock and cash equal in the aggregate to such Fair
Market Value, equivalent to all or part of the difference between the aggregate
exercise price of the portion of the related Option which is being surrendered
for termination and the Fair Market Value at such date of the shares of Avnet’s
Common Stock for which such SAR is being exercised.

3. Each Stock Appreciation Right granted to an Eligible Employee shall be
exercisable on such dates or during such periods as may be determined by the
Committee, and each Stock Appreciation Right granted to a Non-Employee Director
shall be exercisable on such dates or during such periods as may be determined
by the Board of Directors, provided that no SAR shall be exercisable at a time
when the Option related thereto could not be exercised nor may it be exercised
with respect to a number of shares in excess of the number for which such Option
could then be exercised.

4. A Stock Appreciation Right may be exercised only upon surrender by the
Optionee, for termination, of the portion of the related Option, which is then
exercisable to purchase the number of shares for which the Stock Appreciation
Right is being exercised. Shares covered by the terminated Option or portion
thereof shall not be available for subjection to other Options under the Plan.

5. The Committee may impose any other conditions upon the exercise of Stock
Appreciation Rights granted to Eligible Employees, and the Board of Directors
may impose any other conditions upon the exercise of Stock Appreciation Rights
granted to Non-Employee Directors, which conditions may include a condition that
any particular SARs or any class of SARs may only be exercised in accordance
with rules adopted by the Committee or the Board of Directors, as appropriate,
from time to time. Such rules may govern the right to exercise SARs granted
prior to the adoption or amendment of such rules as well as SARs granted
thereafter.

6. The Committee or the Board of Directors may at any time amend, terminate or
suspend any Stock Appreciation Right theretofore granted by it under this Plan,
provided that the terms of any SAR after any amendment shall conform to the
provisions of the Plan. Each SAR shall terminate and cease to be exercisable
upon the termination (other than a termination required in connection with
exercise of the SAR) or expiration of the Option related thereto.

ARTICLE VII

Additional Terms and Provisions

1. The Committee or the Board of Directors shall, promptly after the granting of
any Option or Stock Appreciation Right or the modification of any outstanding
Option or SAR, cause such Optionee to be notified of such action and shall cause
Avnet to deliver to such Optionee an Option Agreement (which Option Agreement is
to be signed on behalf of Avnet by an officer of Avnet with appropriate
authorization therefor) evidencing the Option so granted or modified and the
terms and conditions thereof and including (when appropriate) an addendum
evidencing the SAR so granted or modified and the terms and conditions thereof.

2. The date on which the Committee or the Board of Directors approves the
granting of any Option or Stock Appreciation Right, or approves the modification
of any outstanding Option or SAR, shall be deemed the date on which such Option
or SAR is granted or modified, regardless of the date on which the Option
Agreement evidencing the same is executed.

3. To the extent that any Option or Stock Appreciation Right shall have become
exercisable as provided in Article V or Article VI above, such Option or SAR may
be exercised by the Optionee at any time and from time to time by written notice
to Avnet stating the number of shares of Stock with respect to which such Option
or SAR is being exercised, accompanied (as to an Option exercise) by payment in
full therefor as prescribed below and (as to an SAR exercise) by an instrument
effecting surrender for termination of the relevant portion of the Option
related thereto. As soon as practicable after receipt of such notice, Avnet
shall, without requiring payment of any transfer or issue tax by the Optionee,
deliver to the Optionee, at the principal office of Avnet (or such other place
as Avnet may designate), a certificate or certificates representing the shares
of Stock acquired upon such exercise; provided, however, that the date for any
such delivery may be postponed by Avnet for such period as it may require, in
the exercise of reasonable diligence (a) to register the shares of Stock so
purchased (together with any part or all of the balance of the shares of Stock
which may be delivered pursuant to the exercise of Options and/or Stock
Appreciation Rights) under the Securities Act of 1933, as amended, and/or to
obtain the opinions of counsel referred to in clauses (B) and (E) of paragraph 7
below, and (b) to comply with the applicable listing requirements of any
national securities exchange or with any other requirements of law. If any
Optionee shall fail to accept delivery of all or any part of the shares of Stock
with respect to which such Option or SAR is being exercised, upon tender
thereof, the right of such Optionee to exercise such Option and the related SAR,
or to exercise such SAR and the related Option, with respect to such unaccepted
shares may, in the discretion of the Committee (in the case of an Option granted
to an Eligible Employee) or the Board of Directors (in the case of an Option
granted to a Non-Employee Director), be terminated. For purposes of this
paragraph 3, payment upon exercise of an Option may be made (i) by check
(certified, if so required by Avnet) in the amount of the aggregate exercise
price of the portion of the Option being exercised, or (ii) in the form of
certificates representing shares of Stock (duly endorsed or accompanied by
appropriate stock powers, in either case with signature guaranteed if so
required by Avnet) having a Fair Market Value, at the date of receipt by Avnet
of such certificates and the notice above mentioned, equal to or in excess of
such aggregate exercise price, or (iii) by a combination of check and
certificates for shares of Stock.

4. Notwithstanding paragraph 3 of this Article VII, upon each exercise of an
Option, the Optionee shall pay to Avnet an amount required to be withheld under
applicable income tax laws in connection with such exercise. An Optionee whose
transactions in Common Stock are subject to the provisions of Section 16(b) of
the Securities Exchange Act of 1934 (the “Act”) may, in the discretion of the
Committee and subject to any rules as the Committee may adopt (in the case of an
Optionee who was an Eligible Employee on the date of grant), or in the
discretion of the Board of Directors and subject to such rules as the Board of
Directors may adopt (in the case of an Optionee who was a Non-Employee Director
on the date of grant), elect to satisfy such obligation, in whole or in part, by
electing to have Avnet withhold shares of Stock having a Fair Market Value equal
to the amount required to be so withheld (an “election”). The Fair Market Value
of a share of Stock shall be the Fair Market Value on the date that the amount
to be withheld is determined (the “Tax Date”). An Optionee shall pay Avnet in
cash for any fractional share that would otherwise be required to be withheld.
Each Election with respect to the exercise of an Option shall be subject to the
following restrictions:

(A) The Election must be made on or prior to the Tax Date;

(B) The Election shall be irrevocable;

(C) The Election is subject to the disapproval of the Committee (in the case of
an Optionee who was an Eligible Employee on the date of grant) or the Board of
Directors (in the case of an Optionee who was a Non-Employee Director on the
date of grant);

(D) An Election by an Optionee may not be made within six months of the grant of
the Option with respect to which such Election is made; provided, however that
this restriction shall not apply in the event that the Optionee shall die or
become disabled prior to the expiration of such six-month period; and

5. The Plan shall not confer upon any Optionee any right with respect to
continuance of employment by the Company or continuance of membership on the
Board of Directors, nor shall it interfere in any way with his or her right, or
the Company’s right, to terminate his or her employment at any time.

6. No Optionee shall acquire or have any rights as a shareholder of Avnet by
virtue of any Option or any SAR until the certificates representing shares of
Stock issued pursuant to the exercise of such Option or SAR are delivered to
such Optionee in accordance with the terms of the Plan, but the rights as a
shareholder of record as of the date of giving notice of the exercise of such
Option or SAR and making delivery to Avnet of the funds, certificates and/or
other instruments as provided in paragraph 3 above.

7. While it is Avnet’s present intention to register under the Securities Act of
1933, as amended, the shares of Stock which may be delivered pursuant to the
exercise of Options and/or Stock Appreciation Rights granted under the Plan,
nevertheless, any provisions in this Plan to the contrary notwithstanding, Avnet
shall not be obligated to sell or deliver any shares of Stock pursuant to the
exercise of any Option or any SAR unless (A) (i) such shares have at the time of
such exercise been registered under the Securities Act of 1933, as amended,
(ii) no stop order suspending the effectiveness of such registration statement
has been issued and no proceedings therefor have been instituted or threatened
under said Act, and (iii) there is available at the time of such exercise a
prospectus containing certified financial statements and other information
meeting the requirements of Section 10(a)(3) of said Act, or (B) Avnet shall
have received from its counsel an opinion that registration of such shares under
said Act is not required, (C) such shares are at the same time of such exercise,
or upon official notice of issuance will be, listed on each national securities
exchange on which the Stock is then listed, (D) the prior approval of such sale
has been obtained from any State regulatory body having jurisdiction (but
nothing herein contained shall be deemed to require Avnet to register or qualify
as a foreign corporation in any State nor, except as to any matter or
transaction relating to the sale or delivery of such shares, to consent to
service of process in any State), and (E) Avnet shall have received an opinion
from its counsel with respect to compliance with the matters set forth in
clauses (A), (C), and (D) above.

1

ARTICLE VIII

Adjustments upon Changes in Capitalization

1. In the event that the Stock shall be split up, divided or otherwise
reclassified into or exchanged for a greater or lesser number of shares of Stock
or into shares of Common Stock and/or any other securities of Avnet by reason of
recapitalization, reclassification, stock split or reverse split, combination of
shares or other reorganization, the term “Stock” as used herein shall thereafter
mean the number and kind of shares or other securities into which the Stock
shall have been so split up, divided or otherwise reclassified or for which the
Stock shall have been so exchanged; and the remaining number of shares of Stock
which may, in the aggregate, thereafter be delivered pursuant to the exercise of
Options and/or Stock Appreciation Rights (as specified in paragraph 1 of
Article III hereof) and the remaining number of shares of Stock which may
thereafter be delivered pursuant to the exercise of any Options and/or Stock
Appreciation Rights then outstanding shall be correspondingly adjusted. In the
event that any dividend payable in shares of Stock is paid to the holders of
outstanding shares of Stock, the remaining number of shares of Stock which may,
in the aggregate, thereafter be delivered pursuant to the exercise of Options
and/or Stock Appreciation Rights (as specified in paragraph 1 of Article III
hereof) and the remaining number of shares of Stock which may thereafter be
delivered pursuant to the exercise of any Options and/or Stock Appreciation
Rights then outstanding shall be increased by the percentage which the number of
shares of Stock so paid as a dividend bears to the total number of shares of
Stock outstanding immediately prior to the payment of such dividend.

2. In the event that the Stock shall be split up, divided or otherwise
reclassified or exchanged as provided in the preceding paragraph, the purchase
price per share of Stock upon exercise of outstanding Options shall be
correspondingly adjusted.

3. Anything in this Article VIII to the contrary notwithstanding, in the event
that, upon any adjustment made in accordance with paragraph 1 above, the
remaining number of shares of Stock which may thereafter be delivered pursuant
to the exercise of any Option or Stock Appreciation Right then outstanding shall
include a fractional share of Stock, such fractional share of Stock shall be
disregarded for all purposes of the Plan and the Optionee holding such Option or
SAR shall become entitled neither to purchase the same nor to receive cash or
scrip in payment therefor or in lieu thereof.

ARTICLE IX

Amendment or Termination of the Plan

The Board of Directors may amend the Plan from time to time as the Board may
deem advisable and in the best interests of Avnet and may terminate the Plan at
any time (except as to Options and Stock Appreciation Rights then outstanding
hereunder); provided, however, that unless approved by the affirmative vote of a
majority of the votes cast at a meeting of the shareholders of Avnet duly called
and held for that purpose, no amendment to the Plan shall be adopted which shall
(a) affect the composition or functioning of the Committee, (b) increase the
aggregate number of shares of Stock which may be delivered pursuant to the
exercise of Options and SARs, (c) decrease the minimum purchase price per share
of Stock (in relation to the Fair Market Value thereof at the respective dates
of grant) upon the exercise of Options, or (d) extend the ten year maximum
period within which an Option is exercisable or to the extent to which an SAR is
exercisable, or the termination date of the Plan.

2